In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00025-CV




 IN THE INTEREST OF L.B., A.B., AND D.B., CHILDREN




         On Appeal from the 276th District Court
                Marion County, Texas
               Trial Court No. 1700136




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                            MEMORANDUM OPINION
            The Department of Family and Protective Services (Department) filed a petition to

terminate Mother’s and Father’s parental rights to their three children, Luke, Ann, and David. 1 As

a result of court-ordered mediation, Mother entered into a binding mediated settlement agreement

(MSA) with the Department providing that (1) the children’s relatives, Judy and Kirby, be

appointed joint managing conservators of the children and (2) Mother be appointed possessory

conservator of the children with access to supervised visitation. The trial court entered judgment

in accordance with the MSA. On appeal, Mother questions whether Judy and Kirby were required

to sign the MSA. 2 We find her sole point of error unpreserved.

            The MSA was entered pursuant to Section 153.0071 of the Texas Family Code. TEX. FAM.

CODE ANN. § 153.0071 (Supp.). As long as it met the requirements of the statute, the Department

was “entitled to judgment on the mediated settlement agreement notwithstanding Rule 11, Texas

Rules of Civil Procedure, or another rule of law.” In re K.D., 471 S.W.3d 147, 161 (Tex. App.—

Texarkana 2015, no pet.) (quoting TEX. FAM. CODE ANN. § 153.0071(e)); see In re Lee, 411
S.W.3d 445, 447 (Tex. 2013) (a trial court may not deny a motion to enter judgment on a properly

executed MSA even on best interests grounds); In re Circone, 122 S.W.3d 403, 406 (Tex. App.—

Texarkana 2003, no pet.). Mother argues that the MSA met all the statutory requirements of




1
 To protect the confidentiality of the children involved, we refer to all involved parties by fictitious names. See TEX.
FAM. CODE ANN. § 109.002 (Supp.).
2
    Father is not a party to this appeal.

                                                           2
Section 153.0071, except the requirement that it be “signed by each party to the agreement.” TEX.

FAM. CODE ANN. § 153.0071(d)(2).

         The MSA demonstrates, and Mother does not deny, that it contains her signature and the

signatures of her attorney, representatives from the Department, the Department’s counsel, the

attorney ad litem, and a court-appointed special advocate. However, in a novel argument presented

for the first time on appeal, Mother argues that Judy and Kirby were required to sign the document.

         We find Mother’s argument unpreserved. 3 See In re S.D., No. 05-18-00809-CV, 2018 WL
6427646, at *5 (Tex. App.—Dallas Dec. 7, 2018, pet. denied) (mem. op.) (citing In re A.C., 560
S.W.3d 624, 635 (Tex. 2018) (“We need not, and thus do not, decide what defenses to the MSA’s

enforcement are available to Mother, if any, because none have ever been asserted.”)). In any

event, Judy and Kirby did not intervene in the litigation, and the MSA was binding as to Mother.

See TEX. FAM. CODE ANN. § 153.0071(d), (e). For these reasons, Mother cannot now seek to set

aside the MSA because the Department was entitled to judgment in accordance with the provisions

of the MSA against her. See Lee, 411 S.W.3d at 447; In re Minix, 543 S.W.3d 446, 452 (Tex.

App.—Houston [14th Dist.] 2018, orig. proceeding); Circone, 122 S.W.3d at 406.




3
 To preserve a complaint for our review, a party must first present to the trial court a timely request, objection, or
motion stating the specific grounds for the desired ruling if not apparent from the context. TEX. R. APP. P. 33.1(a)(1).
Further, the trial court must have ruled on the request, objection, or motion, either expressly or implicitly, or the
complaining party must have objected to the trial court’s refusal to rule. TEX. R. APP. P. 33.1(a)(2).
                                                           3
      We overrule Mother’s sole point of error and affirm the trial court’s judgment.




                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:      July 9, 2019
Date Decided:        July 11, 2019




                                              4